Irma Claudio
                                                                           GarciaAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 22, 2014

                                       No. 04-14-00101-CR

                                    THE STATE OF TEXAS,
                                          Appellant

                                                 v.

                                     Irma Claudio GARCIA,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR8677
                    The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                          ORDER
        After we granted two extensions of time to file appellee’s brief, appellee has filed a third
request for an extension of time, asking that we extend the deadline for filing appellee’s brief to
August 18, 2014. After review, we GRANT appellant’s third motion for extension of time to
file the brief and ORDER appellee to file the brief on or before August 18, 2014. We advise
appellee that no further extensions of time to file the brief will be granted absent written proof of
extraordinary circumstances.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court